Citation Nr: 1815742	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee condition and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  The July 1983 rating decision that denied service connection for a left knee condition is final.
	
2.  The evidence received since the July 1983 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee condition.

3.  The evidence of record, particularly the July 2012 opinion from Dr. C.M., demonstrates that the Veteran's left knee condition, diagnosed as degenerative osteoarthritis, is related to her period of active duty.  


CONCLUSIONS OF LAW

1.  The July 1983 rating decision that denied service connection for a left knee condition became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a left knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for a left knee condition, diagnosed as degenerative osteoarthritis, have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left knee condition is reopened.

Service connection for a left knee condition, diagnosed as degenerative osteoarthritis, is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


